          CASE 0:15-cv-00563-SRN-SER Document 496 Filed 04/27/19 Page 1 of 4

                        UNITED STATES DISTRICT COURT
                                         District of Minnesota



                                                          JUDGMENT IN A CIVIL CASE
Paris Shoots, Jonathan Bell, Maxwell
Turner, Tammy Hope, Phillipp Ostrovsky, Brenda
Brandt, Anissa Sanders, Najai McCutcheon, and Michael
Chavez, on behalf of themselves, the Proposed Rule 23
Classes, and others similarly situated,

                              Plaintiff(s),
                                                          Case Number: 15-cv-563 (SRN/SER)
v.

iQor Holdings US, Inc.,
                              Defendant(s).


     ☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
       been tried or heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED THAT:

     1. Plaintiffs’ Motions for Final Settlement Approval and for Attorney’s Fees, Costs, and
        Service Awards are GRANTED.

     2. Pursuant to 29 U.S.C. § 216(b), the Court previously conditionally certified the
        following FLSA Collective pursuant to 29 U.S.C. § 216(b) to all current and former
        Contact Center Agents who used TimeQey for timekeeping purposes at any time
        from October 19, 2012 to December 31, 2014.


     3. Pursuant to Fed. R. Civ. P. 23, the Court has also certified the following Settlement
        Classes:

     Arizona Settlement Class: All individuals employed by iQor as Contact Center Agents in
     Arizona who used TimeQey for timekeeping purposes at any time from April 3, 2014 to
     December 31, 2014. California Settlement Class: All individuals employed by iQor as
     Contact Center Agents in California who used TimeQey for timekeeping purposes at any
     time since February 21, 2013 to December 31, 2014. Colorado Settlement Class: All
     individuals employed by iQor as Contact Center Agents in Colorado who used TimeQey
     for timekeeping purposes at any time from April 3, 2012 to December 31, 2014
     Minnesota Settlement Class: All individuals employed by iQor as Contact Center Agents
     in Minnesota who used TimeQey for timekeeping purposes at any time from January 21,
     2012 to December 31, 2014. New York Settlement Class: All individuals employed by
     CASE 0:15-cv-00563-SRN-SER Document 496 Filed 04/27/19 Page 2 of 4
iQor as Contact Center Agents in New York who used TimeQey for timekeeping
purposes at any time from April 3, 2009 to December 31, 2014. North Carolina
Settlement Class: All individuals employed by iQor as Contact Center in North Carolina
who used TimeQey for timekeeping purposes at any time from April 3, 2013 to
December 31, 2014. Ohio Settlement Class: All individuals employed by iQor as Contact
Center Agents in Ohio who used TimeQey for timekeeping purposes at any time from
April 3, 2007 to December 31, 2014. South Carolina Settlement Class: All individuals
employed by iQor as Contact Center Agents in South Carolina who used TimeQey for
timekeeping purposes at any time from April 3, 2012 to December 31, 2014.

4. The Court has appointed the following individuals as Class Representatives: Sophia
   Ward (Arizona); Michael Chavez (California); Brenda Brandt (Colorado); Paris
   Shoots (Minnesota); Jonathan Bell (New York); Maxwell Turner (New York); Anissa
   Sanders (North Carolina); Tammy Hope (Ohio); and Denise Duffie-McCants (South
   Carolina). The Court has likewise appointed Nichols Kaster, PLLP and Teske, Katz,
   Kitzer & Rochel, PLLP as Class Counsel.

5. The Court finds that the settlement is in all respects fair, reasonable, and adequate.
   the terms of the Settlement Agreement are incorporated into this Order. Specifically,
   based on the submissions by Plaintiffs with their Motions for Preliminary and Final
   Settlement Approval, the Court finds: a. that this case involved a bona fide dispute
   over wages;

b. that the Parties engaged in extensive fact discovery over the course of nearly five
years, allowing both sides to evaluate the strengths and weaknesses of their respective
positions;

c. that the settlement is the product of extensive, arm’s-length negotiations, aided by
well-respected mediators over the course of multiple mediations sessions and numerous
subsequent negotiations;

d. that the Class Representatives and Class Counsel have at all times adequately
represented the classes;

e. that the settlement provides adequate relief for the Class Members, taking into account
(1) the merits of Plaintiffs’ claims and Defendants’ defenses, (2) the costs, risks, and
delay of trial and potential appeals, (3) the settlement allocation amounts and
methodology, (4) the method of distributing the settlement funds, and (5) the terms and
timing of the payment of attorney’s fees, costs, and incentive awards; and

f. that the settlement treats Class Members equitably relative to each other.


6. The Court finds that the multiple forms of settlement notice provided to the classes
   satisfy the notice requirement of Rule 23 and meet the requirements of due process.

7. There are three members of the Settlement Classes who timely excluded themselves
    CASE 0:15-cv-00563-SRN-SER Document 496 Filed 04/27/19 Page 3 of 4
   from the settlement: Shirley Boyd, Linda Ellis, and Daniel Wicht. These individuals
   shall have no rights or interests with respect to the settlement, will not be bound by
   the release, and will not be bound by any offers or judgments entered with respect to
   the settlement.

8. One Settlement Class Member, Aileen Jordan, timely objected to the settlement.
   After reviewing the objection, the Court overrules the objection, as it does not relate
   to or call into question the overall fairness of the settlement and is outside the scope
   of the claims asserted in this matter. Aileen Jordan is bound by the settlement.

9. The names of the Settlement Class Members, along with their minimum allocation
   amounts, are set forth in Exhibit B to the Declaration of Rachhana T. Srey submitted
   with Plaintiffs’ Motion for Final Settlement Approval. Each Settlement Class
   Member will be bound by the releases set forth in the Settlement Agreement upon
   deposit by Defendants of the Gross Settlement Amount with the settlement
   administrator as set forth herein and in the Settlement Agreement.

10. The Court grants Class Counsel’s request for an award of attorney’s fees in the
    amount of $2,916,666.66, and costs in the amount of $273,065.00. The Court finds
    that the requested attorney’s fees (one-third of the common fund) are in line with
    theParties’ Settlement Agreement, and are reasonable in light of (1) the benefit
    conferred on the Classes, (2) the risk to which Class Counsel was exposed, (3) the
    difficulty and novelty of the legal and factual issues, (4) the skill of the lawyers, (5)
    the time and labor involved, (6) the reaction of the class, and (7) the comparison
    between the requested attorney fee percentage and percentages awarded in similar
    cases. The Court finds that the amount of time spent and the rates charged by Class
    Counsel are reasonable. The Court further finds that the costs requested are in line
    with the Parties’ Settlement Agreement and are reasonable and relevant to the
    litigation.


11. The Court approves Class Counsel’s request for service awards for each of the
    Named Plaintiffs/Class Representatives and each of the class members who were
    deposed in discovery. The amounts requested are reasonable in light of (1) the actions
    the plaintiffs took to protect the Classes’ interests, (2) the degree to which the Classes
    have benefitted from those actions, and (3) the amount of time and effort Plaintiffs
    expended in pursuing litigation. The Court approves an award of $6,000 to Named
    Plaintiff/Class Representative Paris Shoots, and $2,000 each to Named
    Plaintiffs/Class Representatives Sophia Ward, Phillip Ostrovsky, Michael Chavez.,
    Brenda Brandt, Jonathan Bell, Maxwell Turner, Anissa Sanders, Tammy Hope, and
    Denise Duffie-McCants. The Court approves an award of $500 each to Class
    Members Thomas Blomquist, Rhodija Clark, Stephanie Dorsey, Eric Evenski, Ebby
    Gonzalez, Destanee Hayes, Idalia Mejia, Jamal Muwwakkil, Shatiea Pryor, Michelle
    Rose, and Eve Williams, who were deposed during discovery.


12. As set forth in the Settlement Agreement, the Court orders Defendants to deposit the
    CASE 0:15-cv-00563-SRN-SER Document 496 Filed 04/27/19 Page 4 of 4
    Gross Settlement Amount with the settlement administrator within thirty-one (31)
    days of the Settlement Effective Date or September 30, 2019, whichever is later. The
    Court approves the subsequent distribution of the settlement funds to the Settlement
    Class Members and attorney’s fees and costs to Class Counsel.

13. The Court orders compliance with the Settlement Agreement in all respects. The
    Court reserves jurisdiction over all maters arising out of the settlement or the
    administration of the settlement. Plaintiffs’ Motions for Final Settlement Approval
    and for Attorney’s Fees, Costs, and Service Awards are GRANTED.

The claims of the Class Members who timely requested exclusion, identified above, are
dismissed without prejudice.

The objection of Aileen Jordan is OVERRULED.

This case is dismissed with prejudice, and judgment entered consistent with the terms of
the Settlement Agreement.


  Date: 4/27/2019                                      KATE M. FOGARTY, CLERK

                                                               s/Mandy Price
                                                   (By) M. Price, Deputy Clerk
